DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy filed on 07/17/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered. 

Applicant argues (pp 6-8) that “the structural cooperative relations between the configuration profile and the application plan is provided is in claim 1”.  In response to the argument, Examiner respectfully disagrees.  Although the claim is clear on what the application plan comprises, the claim does not define the relationship between the configuration profile and the application plan.  The claim does not define how the configuration profile is “set up” in 

Applicant argues (pp 9) that claim 1 has been amended to further clarify the invention and recite "a data port of the data forwarding device coupled to the network component”.    In response to the argument, Examiner respectfully agrees.  This 112b rejection has been withdrawn.

Applicant argues (pp 9) that the term "communicatively close" is defined as being the data forwarding device the first network component is connected to or another network component along the network path between the data forwarding device the first network device is connected to and a network control system providing the configuration profiles.   In response to the argument, Examiner respectfully disagrees.  This definition is not reflected in the claim.  The claim does not define communicatively close as “connected to” another network component”.

Applicant argues (pp 9) that the amendment to Claim 7 and 13 has overcome the 112b rejection.  In response to the argument, Examiner respectfully disagrees.  The claim states “at at least first network component has been rebooted”.  It is not clear from this limitation whether or not multiple devices are rebooted.

Applicant argues (pp 9) that the amendments to Claims 1-3 and 6 no longer invoke 112f.  In response to the argument, Examiner respectfully agrees.  The 112f claim interpretation and corresponding 112b rejection have been withdrawn.

Applicant argues (pp 10-12) that the combination of Kim, Pera and Wendt does not disclose "a data port of the data forwarding device coupled to the network component, and a processor configured to transmit the configuration profile to the network component after the network component has been rebooted," as claimed in independent claim 1.   
In response to the argument, Examiner respectfully disagrees.  
Kim (as modified by Pera & Wendt) teaches on this limitation.  See Kim: Fig 4 shows the system with network components (Fig 4, networking devices 304-308) communicatively coupled to the data forwarding device (Fig 4, device 302).  Fig 44 shows details of the data forwarding device including ports, Wi-Fi connections.   
Kim is silent that network devices are coupled to the port of data forwarding device.  Pera teaches on this feature, A system may include a networked power outlet device that can monitor an energy output from an outlet port.  During operation, the power outlet device can select an outlet port to monitor, and measures energy output from the port, Col 9 ln 29-38.   It would have been obvious to combine Kim with the teachings of Pera as it is well known in the art that a device can be coupled to a data port or communicatively (wirelessly) connected.  
Further, Kim teaches on sending a configuration profile to the networking devices, including when the device is malfunctioning.  [0276] Fig 20, First, an initial system profile is received and propagated among a plurality of network devices. The devices are operated according to the conditions established in the system profile.  Fig 20, If any device is determined to be malfunctioning, a new system profile is generated, such as to accommodate or correct for the malfunctioning device, and a notification of the system profile change and/or malfunction is generated.   Kim is silent that this configuration profile is transmitted after the device has been rebooted.  
Wendt teaches on this feature, [0014] the controller sends the stored received data to the electrical device via the data connection, after the electrical consumer is ready for receiving the stored received data, for example, after the electrical consumer has been booted up, ln 6-12.  It would have been not only obvious but expected to combine Kim (as modified by Pera) with the teachings of Wendt to include sending configuration after the device has been rebooted (or powered off).  It is well known in the art that a smart power outlet device may require re-configuration or a new configuration as that type of device may have limited power source and storage [0116].
Therefore, Kim (as modified by Pera & Wendt) teaches on this limitation as shown above.

Applicant argues (pp 11) that Pera does not teach a data forwarding device port connection.  In response to the argument, Examiner respectfully disagrees.  Pera teaches on this A system may include a networked power outlet device that can monitor an energy output from an outlet port.  During operation, the power outlet device can select an outlet port to monitor, and measures energy output from the port, Col 9 ln 29-38.   This shows that the connection to the data port is monitored with the ability to measure the energy output from the port.  This shows a direct connection (ie. coupled, wired) between the networked device and the device connected to the outlet port.  

Applicant argues (pp 11) that Wendt does not disclose a processor configured to transmit the configuration profile to the network component after the network component has been rebooted.  In response to the argument, Examiner respectfully disagrees.  Wendt teaches on this feature:  [0014] the controller sends the stored received data to the electrical device via the data connection, after the electrical consumer is ready for receiving the stored received data, for example, after the electrical consumer has been booted up, ln 6-12.  The Controller (processor) waits until the electrical consumer has been booted up (ready to receive) before sending data to the electrical consumer.

Applicant argues (pp 12) that the Examiner has used impermissible hindsight to reject claims and that even if the prior art device could be modified so as to produce the claimed device, this is not a basis for an obviousness rejection unless the prior art suggested the desirability of the modification.   
In response to the argument, Examiner respectfully disagrees.     
Kim teaches on data ports and provides both wireless and wired options for being connected (Fig 44 and [0402]).  The modifications to Kim to include the teachings of  Pera’s 
Also, there is no need for a motivation to combine Kim with Wendt as it would not have only been obvious but expected in Kim.  Kim teaches on sending a configuration profile to the networking devices, including when the device is malfunctioning, see Kim [0276] above.  It would have been expected that Kim would have the ability to send the required configuration when the device has been rebooted, as Kim also monitors device power status, [0391].
Although, no motivation would be necessary to combine the arts, Examiner has provided reasonable motivations to combine Kim with Pera and Wendt (see office action below).  The cited MPEP section below shows that the prior art does not have to suggest the reason for the combining of the prior art for an obviousness rejection.
See MPEP 2142:  "To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985).  

Please see updated Office Action in view of US PGPub 2016/0195864 (Kim), US Patent 9,325,516 (Pera) and US PGPub 2013/0159754 (Wendt).  Further in view of US PGPub 2008/0170511 (Shorty) for Claim 12 regarding “instructing a device to power down for a predetermined time interval”.

Claim Rejections - 35 USC § 112
112b:

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  the relationship between the configuration profile and the application plan.  Claim 1 recites “wherein the configuration profile is set up in accordance with an application plan comprising one or more application scenes” in lines 5-6.  The relationship between the configuration profile and the application plan is unclear.  The claim does not define how a profile would be “set up in accordance with an application plan”.  It is not clear how the “set up” would affect the structure of the profile itself.  

Claims 7 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  the relationship between the configuration profile and the application plan.  Claim 7 recites “wherein the configuration profile is set up in accordance with an application 

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  The term "communicatively close" in Claim 7 line 10, is a relative term which renders the claim indefinite.  The term "communicatively close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Claim 7 recites “after the at least first network component has been rebooted” in lines 11-12.  It is unclear what this limitation covers because it is not clear if this covers a single network component rebooting or multiple components rebooting.

Claim 13 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the configuration profile and the application plan.  Claim 13 recites “wherein the configuration profile is set up in accordance with an application 

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  The term "communicatively close" in Claim 13 line 10, is a relative term which renders the claim indefinite.  The term "communicatively close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Claim 13 recites “after the at least first network component has been rebooted” in lines 11-12.  It is unclear what this limitation covers because it is not clear if this covers a single network component rebooting or multiple components rebooting.

Dependent Claims are also rejected as having the same deficiencies as the Claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0195864 (Kim) in view of US Patent 9,325,516 (Pera) further in view of US PGPub 2013/0159754 (Wendt).

Regarding Claim 1:
Kim teaches Data forwarding device (Fig 4, input/output platform device 302) for controlling a network component (Fig 4, network devices 304-308) within an application control network (Fig 4, Network 400), the data forwarding device (Fig 4, input/output platform 302) comprising:  ([0027] The input and output platform may further monitor and receive updates from the one or more sensors and send out network signals accordingly, such as commands to perform actions on other network devices.  The input and output platform may be used to provide network control to any electrical device connected thereto)
(Fig 44, input/output platform device 4300), communicatively connected to the network component (Fig 4, network devices 304-308);  ([0412] terminals described herein can be provided as any suitable structure for making an electrical connection, such as a plug, a socket, a screw terminal, a clamp terminal, or other type of electrical connection point.  [0416] Fig 45, the bottom of the enclosure 4310 provides access to a relay first terminal 4414, a relay second terminal 4416)
a memory (Fig 4, input/output platform 302 cache) for storing a configuration profile (Fig 20, System Profile) comprising configuration commands (ie. power settings) for the network component,  (Fig 4, network devices 304-308) (Fig 20, "Propagate system profile among devices" 2007, "Operate devices according to system profile" 2009.  [0012] The system profile includes power settings for a light and the sensor data is a light level measured by a light sensor.  For example, the system profile includes audio volume setting for a speaker and the sensor data is a decibel level measured by a decibel meter)
and wherein the configuration profile (Fig 20, System Profile) is set up in accordance with an application plan (Fig 25, Rules 2320) comprising one or more application scenes (Fig 27, operation schedule of the network devices), ([0117] Rules can be loaded in a memory and/or cache of the network device, or otherwise accessible to the network device. Rules can be prepopulated and/or programmed by a user (e.g., via an access device).  [0118] A rule can be established to turn off the power supplied from network device whenever an attached electrical device is in an on state for more than a set period of time, such as 60 minutes. [0291] Scheduling operation of the network device (e.g. setting on/off times))
(Fig 27, operating schedule of the network devices) and interaction information of application components (Fig 11, application components shown on the access device 108) within the application control network (Fig 4, Network 400); ([0316] FIG. 27, the usage data can include a rule 2710 that causes an outlet in a first network (or associated with a first user) to power on a lamp at sunset and power off the lamp at sunrise, a rule 2720 that causes an outlet in a second network ( or associated with a second user) to power on a lamp at 6 PM, and a rule 2730 that causes an outlet in a third network (or associated with a third user) to power on a lamp when another network device (i.e., a motion sensor) detects motion.  [0331] The usage data may relate to interactions of the other electronic devices with additional electronic devices in the same network (e.g., "when the motion sensor senses movement in a room, turn on the lamp"))
a processor ([0015]) configured to transmit for transmitting the configuration profile (Fig 20, System Profile) to the network component (Fig 4, network devices 304-308) ([0276] Fig 20, First, an initial system profile is received (2005) and propagated (2007) among a plurality of network devices. The devices are operated according to the conditions established in the system profile (2009).  [0276] Fig 20, A selection or modification of the updated system profile is received (2041) and the updated system profile is received by one of the network devices (2005) and propagated among the other network devices (2007).  [0015] processors to perform operations including: receiving an initial system profile corresponding to operation of a plurality devices)
(Fig 4, network devices 304-308) has been malfunctioning,  ([0276] Fig 20, If any device is determined to be malfunctioning (2029), a new system profile is generated (2033), such as to accommodate or correct for the malfunctioning device, and a notification of the system profile change and/or malfunction is generated (2037))  
Kim teaches that the data can be downloaded by a user through a port on the network device ([0131]) and on network device data ports (Fig 44, input/output platform device 4300).  However, Kim is silent on a first network component coupled to a first data port of a second network component of the application control network.
Pera teaches, in the same field of endeavor, power receptacle wireless access point (AP) devices that may be used as part of a networked (smart) living and work space, Abstract ln 1-3.
Pera also teaches wherein the network component is connected to a data port of the data forwarding device.  (A system may include a networked power outlet device that can monitor an energy output from an outlet port.  During operation, the power outlet device can select an outlet port to monitor, and measures energy output from the port.  The system also analyzes triggering conditions for one or more rules to identify a rule triggered by the outlet port's energy output, and performs the identified rule's action description, Col 9 ln 29-38)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Kim with the teachings of Pera, so as to include the details of wherein the network component is connected to a data port of the data forwarding device.  It would have been advantageous to include monitoring of the data port in a networked electrical control system as this would allow the modified system to 
Kim teaches on transmitting a new profile configuration to correct a malfunctioning device ([0276]).  However, Kim (as modified by Pera) is silent on transmitting the configuration profile to the network component after the at least first network component has been rebooted.
Wendt teaches, in the same field of endeavor, an invention that relates to an apparatus for powering an electrical consumer via a data connection, Abstract.
Wendt also teaches transmitting the configuration profile to the network component after the at least first network component has been rebooted.  ([0014] the controller is adapted to send the stored received data to the electrical consumer via the data connection, after a predetermined time after the controller has started to activate the supply of power to the electrical consumer. This gives the electrical consumer some time for, for example, booting up, wherein the time is preferentially predetermined such that the controller sends the stored received data to the electrical device via the data connection, after the electrical consumer is ready for receiving the stored received data, for example, after the electrical consumer has been booted up, ln 6-12)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Kim (as modified by Pera) by modifying Kim per Wendt, so as to include the details of send stored received data after the network component has been rebooted.  It would have been advantageous as this would allow the combined system the ability to send the configuration profile after a device has been 

Regarding Claim 2:
Kim (as modified by Pera & Wendt) teaches the invention of Claim 1 as described.
Kim teaches further comprising a power meter (ie. power detector 3850) to measure a power status of the data port of the network component is connected to,  ([0368] The network device 3800 can include a power detector 3850 positioned to measure electrical characteristics of power being supplied to the electrical device 3806.  [0391] The electrical device power indicator 4120 can be indicative of the power state of the electrical device.  [0137] The input and output platform can be powered by a 5 volt power supply through a universal serial bus (USB) port)
after a reboot of the network component (Fig 4, network devices 304-308) has been initiated,  (Fig 49, network device 4912 is computer reset 4918.  [0257] communication 1112 may be received when the network device 102 is rebooted (e.g., powered on, reset or restored to default settings)
wherein the processor ([0015]) is configured to transmit the configuration profile (Fig 20, System Profile) to the network component (Fig 4, network devices 304-308) when the measured power status of the data port is stable (ie. green). ([0391]  The main panel 4106 can further include an electrical device power indicator 4120. The electrical device power indicator 4120 can be indicative of the power state of the electrical device.  For example, the electrical device power indicator 4120 can change color based on the sensed on/off state of the electrical device (e.g., green for full on, yellow for standby on, and red for off))

Regarding Claim 3:
Kim (as modified by Pera & Wendt) teaches the invention of Claim 2 as described.
Kim teaches on transmitting a new profile configuration to correct a malfunctioning device ([0276]).  However, Kim (as modified by Pera) is silent on wherein the processor is further configured to determine a reboot time of the network component based on the time measured until the power status of the data port is stable after a reboot of the network component has been initiated.
Wendt teaches wherein the processor (Fig 1, data processing units) is further configured to determine a reboot time of the network component based on the time measured until the power status of the data port is stable after a reboot of the network component has been initiated.  ([0014] the controller is adapted to send the stored received data to the electrical consumer via the data connection, after a predetermined time after the controller has started to activate the supply of power to the electrical consumer. This gives the electrical consumer some time for, for example, booting up, wherein the time is preferentially predetermined (determining a reboot time) such that the controller sends the stored received data to the electrical device via the data connection, after the electrical consumer is ready for receiving the stored received data, for example, after the electrical consumer has been booted up, ln 6-12).  After the device has been booted up, the power of the data port is stable.


Regarding Claim 4:
Kim (as modified by Pera & Wendt) teaches the invention of Claim 3 as described.
Kim teaches on transmitting a new profile configuration to correct a malfunctioning device ([0276]).  However, Kim (as modified by Pera) is silent on wherein the processor configured to transmit the configuration profile after a reboot of the network component has been initiated and the reboot time expired.
Wendt teaches wherein the processor (Fig 1, data processing units) configured to transmit the configuration profile after a reboot of the network component has been initiated and the reboot time expired.  ([0014] The apparatus comprises a data storage unit for storing the received data, wherein the controller is adapted to send the stored received data to the electrical consumer via the data connection, after the supply of power to the electrical consumer has been activated. In particular, the controller is adapted to send the stored received data to the electrical consumer via the data connection, after a predetermined time after the controller has started to activate the supply of power to the electrical consumer.  The time is preferentially predetermined such that the controller sends the stored received data to the electrical device via the data connection, after the electrical consumer is ready for receiving the stored received data, for example, after the electrical consumer has been booted up, ln 1-12).  The reboot time is the amount of time for the network component reboot, after this time period has expired the received stored data is sent to the network component.
The motivation to combine Kim (as modified by Pera) with Wendt is the same as for Claim 1.

Regarding Claim 5:
Kim (as modified by Pera & Wendt) teaches the invention of Claim 1 as described.
Kim teaches wherein the processor ([0015]) is triggered to transmit the configuration profile (Fig 20, System Profile) after the data forwarding device (Fig 4, input/output platform 302) has received a signal from a second network component (Fig 4, network devices 304-308) connected to another data port of the data forwarding device (Fig 44, input/output platform device 4300). ([0257] In some embodiments, communication 1112 may be received when the network device 102 is rebooted (e.g., powered on, reset or restored to default settings, or the like).  For example, when the network device 102 is rebooted, it may broadcast one or more messages on the local area network 100 to discover whether there are any access devices in the local area network 100.  [0276] If, for example based on the comparison, any device is determined to be malfunctioning (2029), a new system profile is generated (2033), such as to accommodate or correct for the malfunctioning device, and a notification of the system profile change and/or malfunction is generated (2037))


Kim (as modified by Pera & Wendt) teaches the invention of Claim 1 as described.
Kim teaches wherein the processor ([0015]) is further configured to simulate in accordance with a predetermined pattern (ie. electrical characteristic) a trigger event (ie. turn off power) from a second network component (ie. network device) connected to a data port of a second data forwarding device (Fig 44, input/output platform device 4300). ([0117] Rules can trigger certain actions when a certain electrical characteristic is detected.  [0118] In an example, a rule can be established to turn off the power supplied from network device whenever an attached electrical device is in an on state for more than a set period of time, such as 60 minutes.  [0331] Analyzing the usage data associated with other electronic devices includes analyzing rules associated with usage of the other electronic devices.  For example, upon determining a type of the electronic device, usage patterns (e.g., rules and other automation parameters) associated with other electronic devices of the same type can be analyzed)

Regarding Claim 7:
Kim teaches System for controlling application control components (Fig 11, application components shown on the access device 108) in an application control network (Fig 4, Network 400) comprising ([0027] The input and output platform may further monitor and receive updates from the one or more sensors and send out network signals accordingly, such as commands to perform actions on other network devices.  The input and output platform may be used to provide network control to any electrical device connected thereto)
at least a first network component (Fig 4, either of the network devices 304-308) communicatively connected to a first data forwarding device (Fig 44, input/output platform device 4300) of the application control network (Fig 4, Network 400), the system comprising:  ([0412] terminals described herein can be provided as any suitable structure for making an electrical connection, such as a plug, a socket, a screw terminal, a clamp terminal, or other type of electrical connection point.  [0416] Fig 45, the bottom of the enclosure 4310 provides access (ports) to a relay first terminal 4414, a relay second terminal 4416)
a processor ([0015] processors; generating an updated system profile corresponding to operation of the plurality of devices) to determine a configuration profile (Fig 20, System Profile) comprising configuration commands (ie. power settings) and optional reboot time ([0134] close or open a circuit for a configurable period of time) for the at least first network component (Fig 4, either of the network devices 304-308),  (Fig 20, "Propagate system profile among devices" 2007, "Operate devices according to system profile" 2009.  [0012] The system profile includes power settings for a light and the sensor data is a light level measured by a light sensor.  For example, the system profile includes audio volume setting for a speaker and the sensor data is a decibel level measured by a decibel meter.  [0267] the system profile optionally includes any controllable operational characteristic for the network devices, such as a status of the network device, a power state of the network device, a set point, a level, a position)
(Fig 20, System Profile) is set up in accordance with an application plan (Fig 25, Rules 2320) comprising one or more application scenes (Fig 27, operation schedule of the network devices),  ([0117] Rules can be loaded in a memory and/or cache of the network device, or otherwise accessible to the network device. Rules can be prepopulated and/or programmed by a user (e.g., via an access device).  [0118] A rule can be established to turn off the power supplied from network device whenever an attached electrical device is in an on state for more than a set period of time, such as 60 minutes. [0291] Scheduling operation of the network device (e.g. setting on/off times))
the one or more application scenes defining operation schedules (Fig 27, operation schedule of the network devices) and interaction information of application components (Fig 11, application components shown on the access device 108);  ([0316] FIG. 27, the usage data can include a rule 2710 that causes an outlet in a first network (or associated with a first user) to power on a lamp at sunset and power off the lamp at sunrise, a rule 2720 that causes an outlet in a second network ( or associated with a second user) to power on a lamp at 6 PM, and a rule 2730 that causes an outlet in a third network (or associated with a third user) to power on a lamp when another network device (i.e., a motion sensor) detects motion.  [0331] The usage data may relate to interactions of the other electronic devices with additional electronic devices in the same network (e.g., "when the motion sensor senses movement in a room, turn on the lamp")
and after the at least first network component (Fig 4, network devices 304-308) has been malfunctioning,  ([0276] Fig 20, If any device is determined to be malfunctioning (2029), a new system profile is generated (2033), such as to accommodate or correct for the malfunctioning device, and a notification of the system profile change and/or malfunction is generated (2037))  
a transmitter (Fig 46, [0422] interface device on the input/output platform device has transmitter 4608) to transmit the configuration profile (Fig 20, System Profile) to a second network component (Fig 4, either of the network devices 304-308) communicatively close to the at least first network component for storage  (Fig 4, either of the network devices 304-308) ([0276] Fig 20, First, an initial system profile is received (2005) and propagated (2007) among a plurality of network devices. The devices are operated according to the conditions established in the system profile (2009))
and for subsequent transmission to the at least first network component (Fig 4, either of the network devices 304-308).  ([0276] Fig 20, A selection or modification of the updated system profile is received (2041) and the updated system profile is received by one of the network devices (2005) and propagated among the other network devices (2007))
Kim teaches that the data can be downloaded by a user through a port on the network device ([0131]) and on network device data ports (Fig 44, input/output platform device 4300).  However, Kim is silent on a first network component coupled to a first data port of a second network component of the application control network.
Pera teaches a first network component connected to a first data port of a first data forwarding device of the application control network.  (A system may include a networked power outlet device that can monitor an energy output from an outlet port.  During operation, the power outlet device can select an outlet port to monitor, and measures energy output from the port.  The system also analyzes triggering conditions for one or more rules to identify a rule triggered by the outlet port's energy output, and performs the identified rule's action description, Col 9 ln 29-38)
The motivation to combine Kim with Pera is the same as for Claim 1.
Kim teaches on transmitting a new profile configuration to correct a malfunctioning device ([0276]).  However, Kim (as modified by Pera) is silent on transmitting the configuration profile to the network component after the at least first network component has been rebooted.
Wendt teaches transmitting the configuration profile to the network component after the at least first network component has been rebooted.  ([0014] the controller is adapted to send the stored received data to the electrical consumer via the data connection, after a predetermined time after the controller has started to activate the supply of power to the electrical consumer. This gives the electrical consumer some time for, for example, booting up, wherein the time is preferentially predetermined such that the controller sends the stored received data to the electrical device via the data connection, after the electrical consumer is ready for receiving the stored received data, for example, after the electrical consumer has been booted up, ln 6-12)
The motivation to combine Kim (as modified by Pera) with Wendt is the same as for Claim 1.


Kim (as modified by Pera & Wendt) teaches the invention of Claim 7 as described.
Kim teaches wherein the at least first network component (Fig 4, either of the network devices 304-308) is an application control component (Fig 11, application components shown on the access device 108).  (ii) powered via the data port of the data forwarding device (Fig 44, input/output platform device 4300) the application control component is attached to ([0412] terminals described herein can be provided as any suitable structure for making an electrical connection, such as a plug, a socket, a screw terminal, a clamp terminal, or other type of electrical connection point.  [0416] Fig 45, the bottom of the enclosure 4310 provides access (ports) to a relay first terminal 4414, a relay second terminal 4416)

Regarding Claim 9:
Kim (as modified by Pera & Wendt) teaches the invention of Claim 7 as described.
Kim teaches wherein the at least first network component is a further data forwarding device within the application control network.  ([0440] expander node.  [0443] As described above, input and output platforms 4 702 can be chained together to increase the number of inputs or outputs available to the network device)

Regarding Claim 10:
Kim (as modified by Pera & Wendt) teaches the invention of Claim 7 as described.
Kim teaches wherein the processor ([0015]) is configured to transmit the configuration profile to the network component.  ([0276] First, an initial system profile is received (2005) and propagated (2007) among a plurality of network devices. The devices are operated according to the conditions established in the system profile 2009))
Kim teaches on transmitting a new profile configuration to correct a malfunctioning device ([0276]).  However, Kim (as modified by Pera) is silent on wherein the processor is further configured to monitor a reboot time of the at least first network component and align a transmission time delay for transmitting the configuration profile from the second network component communicatively close to the first network component to the at least first network component with the reboot time.
Wendt teaches wherein the processor (Fig 1, data processing units) is further configured to monitor a reboot time of the at least first network component and align a transmission time delay for transmitting the configuration profile from the second network component communicatively close to the first network component to the at least first network component with the reboot time.  ([0014] the controller is adapted to send the stored received data to the electrical consumer via the data connection, after a predetermined time after the controller has started to activate the supply of power to the electrical consumer. This gives the electrical consumer some time for, for example, booting up, wherein the time is preferentially predetermined such that the controller sends the stored received data to the electrical device via the data connection, after the electrical consumer is ready for receiving the stored received data, for example, after the electrical consumer has been booted up, ln 6-12)
The motivation to combine Kim (as modified by Pera) with Wendt is the same as for Claim 3.

Regarding Claim 11:
Kim (as modified by Pera & Wendt) teaches the invention of Claim 7 as described.
Kim teaches wherein a third network component (Fig 4, either of the network devices 304-308) is connected to a second data port of the second network component (Fig 44, input/output platform device 4300),  ([0412] terminals described herein can be provided as any suitable structure for making an electrical connection, such as a plug, a socket, a screw terminal, a clamp terminal, or other type of electrical connection point.  [0416] Fig 45, the bottom of the enclosure 4310 provides access (ports) to a relay first terminal 4414, a relay second terminal 4416)
and wherein the processor ([0015]) is further configured to determine (i) a second configuration profile for the third network component.  ([0276] If, for example based on the comparison, any device is determined to be malfunctioning (2029), a new system profile is generated (2033), such as to accommodate or correct for the malfunctioning device, and a notification of the system profile change and/or malfunction is generated (2037))

Regarding Claims 13, 15:
Kim teaches A Method and A memory storing a computer program for controlling application components in an application control network, the computer program being executable in processing unit, the computer program comprising program code means for causing the processing unit ([0015] processors) to carry out a method for controlling application components (Fig 11, application components shown on the access device 108) in (Fig 4, Network 400) comprising  ([0027] The input and output platform may further monitor and receive updates from the one or more sensors and send out network signals accordingly, such as commands to perform actions on other network devices.  The input and output platform may be used to provide network control to any electrical device connected thereto)
at least a first network component (Fig 4, either of the network devices 304-308) communicatively connected to a second network component (Fig 44, input/output platform device 4300) of the application control network (Fig 4, Network 400),  ([0412] terminals described herein can be provided as any suitable structure for making an electrical connection, such as a plug, a socket, a screw terminal, a clamp terminal, or other type of electrical connection point.  [0416] Fig 45, the bottom of the enclosure 4310 provides access (ports) to a relay first terminal 4414, a relay second terminal 4416)
the method characterized by determining a configuration profile (Fig 20, System Profile) for the at least first network component (Fig 4, either of the network devices 304-308) comprising configuration commands (ie. power settings),  (Fig 20, "Propagate system profile among devices" 2007, "Operate devices according to system profile" 2009.  [0012] The system profile includes power settings for a light and the sensor data is a light level measured by a light sensor.  For example, the system profile includes audio volume setting for a speaker and the sensor data is a decibel level measured by a decibel meter.  [0267] the system profile optionally includes any controllable operational characteristic for the network devices, such as a status of the network device, a power state of the network device, a set point, a level, a position)
([0134] close or open a circuit for a configurable period of time) of the at least first network components (Fig 4, either of the network devices 304-308) within the application control network (Fig 5, Cloud 114);  ([0117] Rules can be loaded in a memory and/or cache of the network device, or otherwise accessible to the network device. Rules can be prepopulated and/or programmed by a user (e.g., via an access device).  [0118] A rule can be established to turn off the power supplied from network device whenever an attached electrical device is in an on state for more than a set period of time, such as 60 minutes. [0291] Scheduling operation of the network device (e.g. setting on/off times))
and wherein the configuration profile (Fig 20, System Profile) is set up in accordance with an application plan (Fig 25, Rules 2320) comprising one or more application scenes, the one or more application scenes defining operation schedules (Fig 27, operation schedule of the network devices) and interaction information of application components (Fig 11, application components shown on the access device 108) within the application control network (Fig 5, Cloud 114);  ([0316] FIG. 27, the usage data can include a rule 2710 that causes an outlet in a first network (or associated with a first user) to power on a lamp at sunset and power off the lamp at sunrise, a rule 2720 that causes an outlet in a second network ( or associated with a second user) to power on a lamp at 6 PM, and a rule 2730 that causes an outlet in a third network (or associated with a third user) to power on a lamp when another network device (i.e., a motion sensor) detects motion.  [0331] The usage data may relate to interactions of the other electronic devices with additional electronic devices in the same network (e.g., "when the motion sensor senses movement in a room, turn on the lamp"))
(Fig 4, either of the network devices 304-308) has been malfunctioning,  ([0276] Fig 20, If any device is determined to be malfunctioning (2029), a new system profile is generated (2033), such as to accommodate or correct for the malfunctioning device, and a notification of the system profile change and/or malfunction is generated (2037))
transmitting the configuration profile (Fig 20, System Profile) to the second network component (Fig 4, either of the network devices 304-308) communicatively close to the at least first network component (Fig 4, either of the network devices 304-308) for storage (Fig 4, either of the network devices 304-308 cache)  ([0276] Fig 20, First, an initial system profile is received (2005) and propagated (2007) among a plurality of network devices. The devices are operated according to the conditions established in the system profile (2009))
and for subsequent transmission to the at least first network component.  (Fig 4, either of the network devices 304-308) ([0276] Fig 20, A selection or modification of the updated system profile is received (2041) and the updated system profile is received by one of the network devices (2005) and propagated among the other network devices (2007))
Kim teaches that the data can be downloaded by a user through a port on the network device ([0131]) and on network device data ports (Fig 44, input/output platform device 4300).  However, Kim is silent on a first network component coupled to a first data port of a second network component of the application control network.
Pera teaches at least a first network component connected to a first data port of a second network component of the application control network.  (A system may include a networked power outlet device that can monitor an energy output from an outlet port.  During operation, the power outlet device can select an outlet port to monitor, and measures energy output from the port.  The system also analyzes triggering conditions for one or more rules to identify a rule triggered by the outlet port's energy output, and performs the identified rule's action description, Col 9 ln 29-38)
The motivation to combine Kim with Pera is the same as for Claim 1.
Kim teaches on transmitting a new profile configuration to correct a malfunctioning device ([0276]).  However, Kim (as modified by Pera) is silent on transmitting the configuration profile to the network component after the at least first network component has been rebooted.
Wendt teaches transmitting the configuration profile to the network component after the at least first network component has been rebooted.  ([0014] the controller is adapted to send the stored received data to the electrical consumer via the data connection, after a predetermined time after the controller has started to activate the supply of power to the electrical consumer. This gives the electrical consumer some time for, for example, booting up, wherein the time is preferentially predetermined such that the controller sends the stored received data to the electrical device via the data connection, after the electrical consumer is ready for receiving the stored received data, for example, after the electrical consumer has been booted up, ln 6-12)
The motivation to combine Kim (as modified by Pera) with Wendt is the same as for Claim 1.


Kim (as modified by Pera & Wendt) teaches the invention of Claim 13 as described.
Kim teaches wherein the processor ([0015]) is configured to transmit the configuration profile to the network component.  ([0276] First, an initial system profile is received (2005) and propagated (2007) among a plurality of network devices. The devices are operated according to the conditions established in the system profile (2009))
Kim teaches on transmitting a new profile configuration to correct a malfunctioning device ([0276]).  However, Kim (as modified by Pera) is silent on wherein determining a configuration profile comprises monitoring a reboot time of the at least first network component and aligning a transmission time delay for transmitting the configuration profile from the second network component to the at least first network component with the reboot time.
Wendt teaches wherein determining a configuration profile comprises monitoring a reboot time of the at least first network component and aligning a transmission time delay for transmitting the configuration profile from the second network component to the at least first network component with the reboot time.  ([0014] the controller is adapted to send the stored received data to the electrical consumer via the data connection, after a predetermined time after the controller has started to activate the supply of power to the electrical consumer. This gives the electrical consumer some time for, for example, booting up, wherein the time is preferentially predetermined such that the controller sends the stored received data to the electrical device via the data connection, after the electrical consumer is ready for receiving the stored received data, for example, after the electrical consumer has been booted up, ln 6-12)
The motivation to combine Kim (as modified by Pera) with Wendt is the same as for Claim 3.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20160195864 (Kim) in view of US Patent 9,325,516 (Pera) further in view of US PGPub 2013/0159754 (Wendt) more in view of US PGPub 2008/0170511 (Shorty).

Regarding Claim 12:
Kim (as modified by Pera & Wendt) teaches the invention of Claim 7 as described.
Kim teaches further comprising a control unit (Fig 11, Access Device 108) for instructing a data forwarding device (Fig 44, input/output platform device 4300) along a communication path between the second network component (Fig 4, either of the network devices 304-308) and the control unit (Fig 11, Access device 108) to power down for a predetermined time interval, ([0153] In some embodiments, each secure connection may be kept open for an indefinite period of time so that the cloud network 114 can initiate communications with each respective network device 102, 104, or 106 at any time.  [0155] Upon being powered on or reset, the network devices 102, 104, 106 may be registered with the cloud network 114 and associated with a logical network within the local area network 100.  [0156] At 202, a network device may detect one or more gateways upon being powered on or reset. In some embodiments, a provisioning process may occur when the network device is powered on or reset and detected by an access device (e.g., access device 108))
after the configuration profile (Fig 20, System Profile) has been transmitted to the second network component (Fig 4, either of the network devices 304-308) communicatively close to the first network component (Fig 4, either of the network devices 304-308).  ([0157] The provisioning process may include pairing the network device with a gateway and registering the gateway, network device, and access device with a server, such as a server located within the cloud network 114. For example, upon being powered on or reset to factory settings, the network device may send or broadcast identification information to one or more access devices)
Kim (as modified by Pera & Wendt) is silent on a control unit for instructing a data forwarding device along a communication path between the second network component and the control unit to power down for a predetermined time interval.
Shorty teaches, in the same field of endeavor, improved capabilities are described for associating a first node in a mesh network with an electrical device, wherein the electrical device comprises a home control device, Abstract ln 1-4.
Shorty also teaches instructing a data forwarding device along a communication path between the second network component and the control unit to power down for a predetermined time interval.  ([0148] Power Control Block 838 controls node 100's different power saving modes. For example two power saving modes are: Normal Mode and Sleep Mode/Power Down Mode.  [0206] causing the intermittently powered mesh network node to request configuration information from the constant powered mesh network node when the intermittently powered mesh network node powers up)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention, to modify Kim (as modified by Pera & Wendt) by modifying Kim per Shorty, so as to include the details of a control unit for instructing a data forwarding device along a communication path between the second network component and the control unit to power down for a predetermined time interval.   It would have been advantageous to have the ability to power down the communication paths between devices as this would allow the combined system to conserve power consumption by utilizing only required devices, see Shorty, [0090].

Conclusion & Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.J.H/Examiner, Art Unit 2454

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454